
	

116 HR 246 : Stimulating Innovation through Procurement Act of 2019
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 246
		IN THE SENATE OF THE UNITED STATES
		January 15, 2019Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to require senior procurement executives, procurement center
			 representatives, and the Office of Small and Disadvantaged Business
			 Utilization to assist small business concerns participating in the Small
			 Business Innovation Research Program and the Small Business Technology
			 Transfer Program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stimulating Innovation through Procurement Act of 2019. 2.Definition of senior procurement executiveSection 9(e) of the Small Business Act (15 U.S.C. 638(e)) is amended—
 (1)in paragraph (12)(B), by striking and at the end; (2)in paragraph (13)(B), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (13)the term senior procurement executive means an official designated under section 1702(c) of title 41, United States Code, as the senior procurement executive of a Federal agency participating in a SBIR or STTR program..
			3.Inclusion of senior procurement executives in SBIR and STTR
 (a)In generalSection 9(b) of the Small Business Act (15 U.S.C. 638(b)) is amended— (1)in paragraph (8), by striking and at the end;
 (2)in paragraph (9), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (10)to coordinate, where appropriate, with the senior procurement executive of the relevant Federal agency to assist small business concerns participating in a SBIR or STTR program with commercializing research developed under such a program before such small business concern is awarded a contract from such Federal agency..
 (b)Technical amendmentSection 9(b)(3) of the Small Business Act (15 U.S.C. 638(b)(3)) is amended by striking and at the end. 4.Modifications relating to procurement center representatives and other acquisition personnel (a)SBIR amendmentSection 9(j) of the Small Business Act (15 U.S.C. 638(j)) is amended by adding at the end the following new paragraph:
				
 (4)Modifications relating to procurement center representativesUpon the enactment of this paragraph, the Administrator shall modify the policy directives issued pursuant to this subsection to require procurement center representatives (as described in section 15(l)) to assist small business concerns participating in the SBIR program with researching solicitations for the award of a Federal contract (particularly with the Federal agency that has a funding agreement with the concern) and to provide technical assistance to such concerns to submit a bid for an award of a Federal contract. The procurement center representatives shall coordinate with the appropriate senior procurement executive and the appropriate Director of the Office of Small and Disadvantaged Business Utilization established pursuant to section 15(k) for the agency letting the contract..
 (b)STTR amendmentSection 9(p)(2) of the Small Business Act (15 U.S.C. 638(p)(2)) is amended— (1)in subparagraph (E)(ii), by striking and at the end;
 (2)in subparagraph (F), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (G)procedures to ensure that procurement center representatives (as described in section 15(l))— (i)assist small business concerns participating in the STTR program with researching applicable solicitations for the award of a Federal contract (particularly with the Federal agency that has a funding agreement with the concern);
 (ii)provide technical assistance to such concerns to submit a bid for an award of a Federal contract; and
 (iii)coordinate with the appropriate senior procurement executive and the appropriate Director of the Office of Small and Disadvantaged Business Utilization established pursuant to section 15(k) for the Federal agency letting the contract in providing the assistance described in clause (i)..
 5.Amendment to duties of procurement center representativesSection 15(l)(2) of the Small Business Act (15 U.S.C. 644(l)(2)) is amended— (1)in subparagraph (I), by striking and at the end;
 (2)by redesignating subparagraph (J) as subparagraph (L); and (3)by inserting after subparagraph (I) the following new subparagraphs:
				
 (J)assist small business concerns participating in a SBIR or STTR program under section 9 with researching applicable solicitations for the award of a Federal contract to market the research developed by such concern under such SBIR or STTR program;
 (K)provide technical assistance to small business concerns participating in a SBIR or STTR program under section 9 to submit a bid for an award of a Federal contract, including coordination with the appropriate senior procurement executive and the appropriate Director of the Office of Small and Disadvantaged Business Utilization established pursuant to subsection (k) for the agency letting the contract; and.
			6.Amendment to the duties of the Director of Small and Disadvantaged Business Utilization for Federal
 agenciesSection 15(k) of the Small Business Act (15 U.S.C. 644(k)) is amended— (1)in paragraph (19), by striking and at the end;
 (2)in paragraph (20), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following new paragraphs:
				
 (21)shall assist small business concerns participating in a SBIR or STTR program under section 9 with researching applicable solicitations for the award of a Federal contract (particularly with the Federal agency that has a funding agreement, as defined under section 9, with the concern) to market the research developed by such concern under such SBIR or STTR program; and
 (22)shall provide technical assistance to small business concerns participating in a SBIR or STTR program under section 9 to submit a bid for an award of a Federal contract, including coordination with procurement center representatives and the appropriate senior procurement executive for the agency letting the contract..
			Passed the House of Representatives January 14, 2019.Karen L. Haas,Clerk.
